t c summary opinion united_states tax_court steven genoris wilkerson petitioner v commissioner of internal revenue respondent docket no 8121-01s filed date steven genoris wilkerson pro_se kenneth l bressler for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed ’ the decision to be entered in this case is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure for unless otherwise indicated section references hereafter are to the internal_revenue_code in effect for the year at issue the issues for decision are whether petitioner is entitled to a claimed dependency_exemption deduction under sec_151 whether petitioner is entitled to head-of- household filing_status under sec_2 whether petitioner is entitled to the earned_income_credit under sec_32 and whether petitioner is entitled to the child_care_credit under sec_21 some of the facts were stipulated those facts with the exhibits annexed thereto are so found and are made part hereof petitioner's legal residence at the time the petition was filed was dallas texas on his federal_income_tax return for petitioner claimed a dependency_exemption deduction for a child christopher simon christopher who was identified on the return as petitioner's son petitioner also claimed an earned_income_credit and a child_care_credit based on christopher as the gualifying person finally petitioner claimed head-of--household filing_status in the notice_of_deficiency respondent determined that petitioner was not entitled to the claimed dependency_exemption deduction that christopher was not a gualifying child for purposes of the claimed earned_income and child care credits and that petitioner's filing_status was single rather than head-of---household the claimed dependent christopher was born on date his birth certificate which was offered into evidence does not list a father the mother listed on the certificate is sonja michelle simon petitioner was never legally married to sonja michelle simon although the two had lived together for several years and had one son who was not claimed by petitioner as a dependent on the tax_return at issue in this case at the time christopher was born petitioner and sonja michelle simon were no longer living together however petitioner claims his entitlement to the dependency_exemption for christopher and the related credits based on his relationship with sonja michelle simon which he described at trial as follows the witness we're common-law married and have been since i was we have one son together and christopher came along after we broke up the court so you're not the father of christopher the witness i couldn't tell you that i never pursued it as i told the attorney i didn't pursue a blood test or any of that i just claim he is my stepson and i take care of him because the person that she's saying is his father is nowhere in the picture so i take care of him like i take care of my son during petitioner lived with his mother in a house owned by petitioner's brother the rent for use of the house was the amount of the monthly mortgage payment which was dollar_figure per month petitioner contends he paid dollar_figure per month for his part of the rent and paid one of the utility bills each month including some amount for food the remainder was paid_by his mother christopher did not live with petitioner on a full-time basis which petitioner acknowledges petitioner testified that christopher was in and out of the house throughout the year and estimated that christopher lived with him on this basis for at least months of the year no documentary_evidence was submitted establishing the exact amount of time christopher lived with petitioner during nor was any evidence presented to establish the amount of support petitioner provided to christopher during the year as well as the amount of support provided by others including petitioner's mother and the child's mother and any other outside sources sec_151 allows taxpayers to deduct an annual exemption_amount for each dependent as defined in sec_152 under sec_152 the term dependent means certain individuals over half of whose support was received from the taxpayer during the taxable_year in which such individuals are claimed as dependents eligible individuals who may be claimed as dependents include among others a son or stepson of the taxpayer see sec_152 and if a claimed dependent is not within the category of relationships listed in sec_152 through sec_152 provides generally that an individual may nevertheless qualify as a dependent if such individual for the entire taxable_year had as his principal_place_of_abode the home of the taxpayer and is a member of the taxpayer's household sec_152 sec_1_152-1 income_tax regs also a foster_child is treated as a child of the taxpayer if the child satisfies the requirements of sec_152 sec_152 b sec_1_152-1 income_tax regs provides that in determining whether an individual received over half of his support from the taxpayer there shall be taken into account the amount of support received from the taxpayer as compared to the entire amount of support which the individual received from all sources including support which the individual himself supplied in 56_tc_512 this court held that in establishing that more than one- half of a dependent's support has been provided a prerequisite to such a showing is the demonstration by competent evidence of the total amount of the dependent's support from all sources for that year if the amount of total support is not established and cannot be reasonably inferred from competent evidence available to the court it 1s not possible to conclude that the taxpayer claiming the exemption provided more than one-half of the support of the claimed dependent the court is not satisfied from the evidence that petitioner provided more than half of the support for christopher during the year at issue petitioner presented no evidence to show the total support that was provided to the child during and the amount he provided to establish that such amount met the one-half threshold required under sec_152 moreover the evidence does not satisfy the court that christopher was petitioner's son or stepson although sec_152 allows a dependency_exemption for a person who is not a child or other allowed relative_of_the_taxpayer that provision requires as a condition for the dependency_exemption that the claimed dependent for the entire taxable_year had as his principal_place_of_abode the home of the taxpayer and was a member of the taxpayer's household petitioner's evidence does not satisfy the court that christopher was a member of petitioner's household or had his principal_place_of_abode with petitioner for the year likewise christopher does not qualify as a foster son pursuant to sec_152 b the court therefore sustains respondent on the dependency question sec_2 provides generally that an individual shall be considered a head-of-household if among other requisites not pertinent here such individual maintains as his home a household that constitutes for more than one-half of such taxable_year the principal_place_of_abode as a member of such household of an unmarried son or stepson of the taxpayer or of any other person who is a dependent of the taxpayer if the taxpayer is entitled to a dependency_exemption deduction for such person under sec_151 see sec_2 a and in the preceding discussion the court found that petitioner had not established that christopher was his son or stepson nor had petitioner established that he had provided more than half of christopher's support during as a result of which petitioner was not entitled to the dependency_exemption deduction for christopher consequently petitioner is not eligible for head-of-household filing_status for respondent is sustained on this issue sec_32 provides for an earned_income_credit in the case of an eligible_individual sec_32 a in pertinent part defines an eligible_individual as an individual who has a qualifying_child for the taxable_year sec_32 a a qualifying_child is one who satisfies a relationship_test a residency test an age_test and an identification requirement sec_32 to satisfy the residency test the qualifying_child must have the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year in which the credit is claimed sec_32 a the record does not establish that petitioner's home was the principal_place_of_abode for christopher for more than one-half of the tax_year moreover since petitioner did not establish that christopher was his son or stepson the only other possibility for petitioner to claim the credit would be to establish that christopher was his foster_child christopher however would not qualify as a foster_child of petitioner because under sec_32 b iii christopher was not placed with petitioner by an authorized_placement_agency and christopher did not have the same principal_place_of_abode as petitioner for the entire taxable_year petitioner therefore is not entitled to the earned_income_credit respondent is sustained on this issue ’ sec_21 generally provides for what is sometimes referred to as the child_care_credit which is a credit against the tax and is allowed to an individual who maintains a household that includes as a member one or more qualifying individuals the term qualifying_individual under sec_21 includes a dependent of the taxpayer under age with respect to whom the taxpayer is entitled to a dependency_deduction under sec_15l c the allowable credit under sec_21 generally is based upon employment-related_expenses that are sec_32 a allows the earned_income_credit to a taxpayer who does not have a qualifying_child however in order for a taxpayer to be eligible for a credit pursuant to sec_32 a his adjusted_gross_income must not exceed the limitations of sec_32 in this case with no gqualifying children petitioner's earned_income exceeded the phaseout amount provided in sec_32 incurred to enable the taxpayer to be gainfully_employed including expenses_incurred for the care of a qualifying_individual since petitioner is not entitled to the dependency_exemption for christopher he is not entitled to the child_care_credit reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
